FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54508 XTRALINK CORP. (A Development Stage Company) (Exact name of registrant as specified in its charter) Nevada 27-3187919 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) 7582 Las Vegas Boulevard, Suite #325 Las Vegas, Nevada 89123 (Address of principal executive offices) (702)-637-6144 (Registrant’s telephone number, including area code) No change (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[x]No[ ]. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[x]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “ large accelerated filer,” “accelerated filer” and “smaller reporting company”in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[ ] Non-accelerated filer[ ] Smaller reporting company[x] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No[x] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes[ ]No[ ]. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 35,510,000shares of common stock, par value $.0001 per share, outstanding as of June 12, 2014. -2- XTRALINK CORP. (A DEVELOPMENT STAGE COMPANY) - INDEX - PART I – FINANCIAL INFORMATION: Page Item 1. Financial Statements 4 Condensed Balance Sheets as of April 30, 2014 and July 31, 2013 (unaudited) 5 Condensed Statements of Operations for the Three and Nine Month Periods Ended April 30, 2014 and 2013 (unaudited) 6 Condensed Statements of Cash Flows for the Nine Month Periods Ended April 30, 2014 and 2013 (unaudited) 7 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION : Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 -3- PART I – FINANCIAL INFORMATION Item 1.Financial Statements. XTRALINK CORP. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS APRIL 30, 2014 -4- XTRALINK CORP. (A Development Stage Company) CONDENSED BALANCE SHEETS (UNAUDITED) April 30, 2014 July 31, 2013 ASSETS Current Asset: Cash $ 26 $ 2,821 License fee receivable 51,000 48,000 Less: allowance for doubtful accounts (13,000) (10,000) Total Current Assets 38,026 40,821 Other Asset Intangible asset – License 40,000 40,000 Less: provision for impairment (12,000) (9,000) Accumulated amortization (7,229) (3,833) Total Other Assets 20,771 27,167 Total Assets $ 58,797 $ 67,988 LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accrued liabilities $15,883 $ 12,515 Deferred revenue 18,182 16,000 Due to licensor 10,000 - Royalty payable 720 480 Due to shareholder 40,221 36,425 Total Liabilities 85,006 65,420 Shareholders’ Equity (Deficit) : Common stock, $.0001 par value, 200,000,000 shares authorized: 35,510,000 shares issued and outstanding 3,551 3,551 Capital in excess of par value 14,450 14,450 Accumulated deficit (44,210) (15,433) Total shareholders’ equity (deficit) (26,209) 2,568 Total Liabilities and Shareholders’ Equity (Deficit) $ 58,797 $ 67,988 These accompanying notes are an integral part of these condensed financial statements. -F1- -5- XTRALINK CORP. (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Nine Month Periods Ended April 30, Three Month Periods Ended April 30, July 29, 2010 (Date of Inception) To April 30, Revenues $ 22,818 $ 36,000 $ 6,818 $ 12,000 $ 70,818 General and Administrative Expenses 51,595 18,504 18,201 5,689 115,028 Total expenses 51,595 18,504 18,201 5,689 115,028 Net income (loss) $ (28,777) $ 17,496 $ (11,383) $ 6,311 $ (44,210) Net income (loss) per common share – basic and diluted $ - $ - $ - $ - Weighted average number of common shares outstanding 35,510,000 35,510,000 35,510,000 35,510,000 The accompanying notes are an integral part of these condensed financial statements. -F2- -6- XTRALINK CORP. (A Development Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Month Periods Ended April 30, July 29, 2010 (Date of Inception) to April 30, 2014 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ (28,777) $ 17,496 $ (44,210) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Charges not requiring the outlay of cash: Amortization 3,396 2,833 7,229 Allowance for doubtful accounts 3,000 - 13,000 Impairment of intangible asset 3,000 - 12,000 Management fee contributed by shareholder - - 5,000 Share issued for organization expenses - - 2,501 Changes in assets and liabilities: Increase in license fee receivable (3,000) (48,000) (51,000) Increase in accrued liabilities 3,368 1,105 15,883 Increase in amounts due to licensor 10,000 - 10,000 Increase in royalty payable 240 240 720 Increase in deferred revenue 2,182 28,000 18,182 Net cash provided by (used in) operating activities (6,591) 1,674 (10,695) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition of license - (40,000) (40,000) Net cash consumed by investing activities - (40,000) (40,000) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loan 3,796 3,000 40,221 Proceeds from issuance of common shares - - 10,500 Net cash provided by financing activities 3,796 3,000 50,721 Net change in cash balance (2,795) (35,326) 26 Cash, at beginning of period 2,821 38,868 - Cash, at end of period $ 26 $ 3,542 $ 26 The accompanying notes are an integral part of these condensed financial statements. -F3- -7- XTRALINK CORP. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS APRIL 30, 2014 (UNAUDITED) NOTE 1- BASIS OF PRESENTATION The unaudited interim financial statements of XTRALINK CORP.(a development stage company) as of April 30, 2014 and for the three and nine month periods ended April 30, 2014 and 2013 have been prepared in accordance with United States generally accepted accounting principles (“ GAAP ”). In the opinion of management, such information contains all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the results for such comparable periods. The results of operations for the nine month periods ended April 30, 2014 are not necessarily indicative of the results to be expected for the full fiscal year ending July 31, 2014. Certain information and disclosures normally included in the notes to financial statements have been condensed or omitted as permitted by the rules and regulations of the Securities and Exchange Commission, although the Company believes the disclosure is adequate to make the information presented not misleading. The accompanying unaudited financial statements should be read in conjunction with the financial statements for the fiscal year ended July 31, 2013. Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP) requires management to make estimates and assumptions that affect the amounts reported in the Condensed Financial Statements and accompanying disclosures. NOTE 2 - Related Party Transaction The shareholder loan balance payable, which is currently $ 40,221, was made to fund working capital needs. That advance does not bear interest and has no stated terms for repayment. $ 3,796 was advanced during the three and nine months period ended April 30, 2014. NOTE 3 - GOING CONCERN The accompanying condensed financial statements have been prepared assuming that the Company will continue as a going concern. As shown in the financial statements, the Company has an accumulated deficit, has a working capital deficiency and does not presently have sufficient resources to accomplish its objectives during the next twelve months. These conditions raise substantial doubt about the ability of the Company to continue as a going concern. The financial statements do not include adjustments relating to the recoverability of assets and classification of liabilities that might be necessary should the Company be unable to continue in operation. The Company’s present plans to overcome these difficulties include, but are not limited to, the continuing effort to raise capital, primarily through shareholder loans and equity financing. NOTE 4 - REVENUE RECOGNITION As of April 30, 2014, the Company has recognized revenue totaling $ 22,818 derived from the sub license agreement in the amount of $ 16,000 and related extension fees of $ 6,818. The Company has treated the sub-license agreement and related extension fees as a sale, with recognition of equal monthly amounts over a period from February 1, 2014 through December, 2014. During the nine months ended April 30, 2014 this has resulted in revenue recognition of $ 16,000 and revenue deferral recognized in its entirety. Extension fees have resulted in revenue recognition of $ 6,818 and revenue deferral of $ 18,182. The license sale is for a one year period ending August 15, 2014 and is renewable annually for nominal payments for twenty years. -F4- -8- XTRALINK CORP. (A Development Stage Company) NOTES TO CONDENSED FINANCIAL STATEMENTS APRIL 30, 2014 (UNAUDITED) NOTE 5 - INCOME TAXES The Company files federal income tax returns on the cash basis. There is a tax loss carry forward and a loss is anticipated for the current year; therefore, no tax has been accrued. No corresponding tax asset is recorded but has been offset by a valuation allowance. NOTE 6 - EXPENSES General and administrative expenses consist of the following: Nine Month Periods Ended April 30, Professional fees $21,807 $ 15,364 Extension fee 20,000 - Amortization 3,396 2,833 Bad debt 3,000 - Impairment of asset 3,000 - Royalty fees 240 - Other 152 307 Total $ 51,595 $18,504 NOTE 7 – ADDENDUM AGREEMENTS On December 9, 2013, the Company signed an addendum to the license agreement made with Oxford International Inc. ("Oxford") on June 10, 2012. This addendum will extend the commencement of operations date for one year, from December 31, 2013 until December 31, 2014, for a fee of $20,000. An initial fee of $ 10,000 was paid before December 31, 2013 and the balancewas payable on or before April 30, 2014. This due date was subsequently extended to July 31, 2014. On December 9, 2013, the Company signed an addendum to the sub license agreement made with Lumut Technologies Inc. ("Lumut") on June 13, 2012. This addendum will extend the terms of the extension granted by Oxford International, Inc. as noted above to allow Lumut an additional year to commence operations by December 31, 2014. Under this extension a fee of $20,000 is due as a lump sum payment or the fee can be paid in monthly installments of $5,000 commencing February 1, 2014 until June 1, 2014, totaling $25,000. Lumut has chosen the installment option. NOTE 8 – SUBSEQUENT EVENTS Effective May 12, 2014, the Company’s independent accountant, Mr. Robert Jeffrey of Jeffrey and Company resigned. His resignation was as a result of notification that Jeffery and Company is no longer registered with the Public Company Accounting Oversight Board. On June 2, 2014, the Company appointed Michael F. Albanese as our independent accountant. Mr. Albanese is registered with the Public Company Accounting Oversight Board. - F5- -9- Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. Forward Looking Statement Notice Certain statements made in this Quarterly Report on Form 10-Q are “forward-looking statements” (within the meaning of the Private Securities Litigation Reform Act of 1995) regarding the plans and objectives of management for future operations. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results, performance or achievements of XTRALINK CORP. (“we”, “us”, “our” or the “Company”) to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. The forward-looking statements included herein are based on current expectations that involve numerous risks and uncertainties. The Company's plans and objectives are based, in part, on assumptions involving the continued expansion of business. Assumptions relating to the foregoing involve judgments with respect to, among other things, future economic, competitive and market conditions and future business decisions, all of which are difficult or impossible to predict accurately and many of which are beyond the control of the Company. Although the Company believes its assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove inaccurate and, therefore, there can be no assurance the forward-looking statements included in this Quarterly Report will prove to be accurate. In light of the significant uncertainties inherent in the forward-looking statements included herein, the inclusion of such information should not be regarded as a representation by the Company or any other person that the objectives and plans of the Company will be achieved. Description of Business The Company was incorporated in the State of Nevada on July 29, 2010 (Inception) and maintains its principal executive office at 7582 Las Vegas Boulevard #325, Las Vegas Nevada .Since inception, the Company has been engaged in organizational efforts and obtaining initial financing. The Company was formed as a vehicle to pursue a business combination through the acquisition of, or merger with, an operating business. The Company filed a registration statement on Form 10 with the U.S. Securities and Exchange Commission (the “SEC”) on September 30, 2011, and since its effectiveness the Company has focused its efforts to identify a possible business combination. On June 10, 2012, we entered into a Licensing Agreement (the “Agreement”) with Oxford International Inc. (“Oxford”), to license proprietary technology relating to converting municipal water to oxygen enriched pH balanced water (the “Water Conversion Technology”). We obtained exclusive licensing rights in the country of Singapore for a period of 20 years. We will have exclusive rights to sub-license, establish joint ventures and to commercialize products through the methods of the Water Conversion Technology. The license fee of $ 40,000 was paid in full on August 15, 2012. We are subject to a royalty of 2% on licensee fees received from appointed sub-licensees as well as 2% on gross sales generated from operations. We are obligated to establish water bottling operations by December 31, 2013. In the event that we have not established operations by this date, Oxford has a right to void the Agreement. The 2% royalty on license fees was waived by Oxford until February 1, 2013. On December 9, 2013, we signed an addendum to the license agreement made with Oxford to extend the commencement of operations date from December 31, 2013 for one year until December 31, 2014 for consideration of $20,000. An initial $10,000 was paid in December 2013 and the remaining balancewas payable on or before April 30, 2014.This due date was subsequently extended to July 31, 2014. Our business objective is to license the Water Conversion Technology through qualified interests and establish bottled water operations through a joint venture. On June 13, 2012, we entered into a Sub-License Agreement with Lumut Technologies Ltd. (“Lumut”), to grant exclusive rights to sub-license, establish joint ventures and to commercialize products through the methods of the Water Conversion Technology for a period of 20 years in the country of Singapore. Lumut was subject to a sub-license fee of $ 64,000 payable in monthly installments of $ 4,000 commencing August 15, 2012, ending December 15, 2013. As per our Agreement with Oxford, 2% of any sub license fees received is payable on a quarterly basis. As additional consideration, gross sales from products generated from use of the Water Conversion Technology will be subject to a 5% royalty fee of which 2% is payable to Oxford and 3% will be retained by us. Lumut also be -10- required to establish bottled water operations by December 31, 2013. This deadline has been extended, see below. License fees paid are not refundable. We have a right to participate in joint venture operations with Lumut for a $ 150,000 investment for 40% ownership of the joint venture. We intend to enter into a joint venture agreement with Lumut to establish bottled water operations and are currently negotiating terms. There can be no assurance that a joint venture agreement will materialize. On December 9, 2013, we signed an addendum to the sub license agreement made with Lumut to extend the terms of the extension granted by Oxford as noted above to allow Lumut an additional year to commence operations by December 31, 2014. For consideration, $20,000 is due as a lump sum payment or payable by monthly installments of $5,000 commencing February 1, 2014 until June 1, 2014 totaling $25,000. Lumut has chosen the installment option. During the next twelve months we anticipate incurring costs related to filing Exchange Act reports, legal and audit costs and furthering our efforts in establishing bottled water operations. We believe we will be able to meet these costs with funds to be loaned to or invested in us by our shareholders, management or other investors. There are no assurances that the Company will be able to secure any additional funding as needed.Currently, however our ability to continue as a going concern is dependent upon our ability to generate future profitable operations and/or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they come due. Resignation of Independent Accountant Effective May 12, 2014, the Company’s independent accountant, Mr. Robert Jeffrey of Jeffrey and Company resigned. His resignation was as a result of notification that Jeffery and Company is no longer registered with the Public Company Accounting Oversight Board. On June 2, 2014, the Company appointed Michael F. Albanese as our independent accountant. Mr. Albanese is registered with the Public Company Accounting Oversight Board. Liquidity and Capital Resources As of April 30, 2014, the Company had assets comprised of cash ($26), license fee receivable, net ($38,000) and an investment in our Water Conversion Technology license, net ($20,771).The Company’s current liabilities as of April 30, 2014 totaled $85,006, comprised of accrued liabilities of professional fees ($15,883), amounts due to shareholder ($40,221) and royalties payable ($720). Deferred revenues were derived from treating the sub-license agreement and related extension fees as a sale, with recognition of equal monthly amounts over a period ending December, 2014. During the nine months ended April 30, 2014 this has resulted in revenue recognized of $ 16,000 and deferred revenues realized in its entirety. Extension fees have resulted in revenue recognition of $ 6,818 and revenue deferral of $ 18,182. The license sale is for a one year period ending August 15, 2014 and is renewable annually for nominal payments for twenty years. An additional $ 10,000 is owed to our Licensor to extend our license agreement to December 31, 2014 and is payable on or before July 31, 2014. We intend to fund this payment through receipt of sub license fees and or shareholder loans. There can be no assurance that we will receive adequate funds to settle this liability. The Company will require approximately $ 35,500 during the next twelve months to fund its working capital needs as follows: -11- Filing fees 5,500 Audit and accounting 12,000 Professional fees 7,000 Miscellaneous 1,000 Extension fee 10,000 Total $ 35,500 Additionally, the shareholder loan in the amount of $ 40,221 is a demand note. While we do not anticipate a requirement to repay the note, there is no guarantee. We can provide no assurance that the Company can continue to satisfy its cash requirements for at least the next twelve months. Sources of Capital: We expect to sustain our working capital needs with the monthly extensions fees of $ 5,000 per month as per our agreements with Lumut and through shareholder loans and private placements. A total of $ 26,000 in license fees and $ 25,000 in extension fees is owed by Lumut. Shareholder loans will be without stated terms of repayment or interest. We will not consider taking on any long-term or short-term debt from financial institutions in the immediate future. Shareholders loans may be granted from time to time as required to meet current working capital needs. We have no formal agreement that ensures we will receive such loans. We may exhaust this source of funding at any time. License fees from Lumut commenced August 15, 2012 and were to continue until December 15, 2013. Portions of these fees are now overdue. There can be no assurance that such fees will be paid on a timely basis. Extension fees are due monthly commencing February 1, 2014 through June 1, 2014. As of April 30, 2014, no payments have been received. We are dependent upon certain related parties to provide continued funding and capital resources. If continued funding and capital resources are unavailable at reasonable terms, we may not be able to implement our plan of operations. Results of Operations For the nine month period ended April 30, 2014, revenues of $ 22,818 consists of revenues recognized on sub license fees on the sale of the license to Lumut were $ 16,000 covering the period from August 2013 through January 2014. Related deferred revenues were realized in its entirety. During the three month period ended April 30, 2014, extension fees have resulted in revenue recognition of $ 6,818 and revenue deferral of $ 18,182. Extension fees are recognized over a period from February through December 2014. There can be no assurance that such payments will be made on a timely basis in the future. For the nine month period ended April 30, 2013, we generated $ 36,000 in revenues from sub license fees recognized under the contract with Lumut. The $ 36,000 was amortized from August 2012 through April 2013 over a nine month period. For the three month period ended April 30, 2014 and 2013, we generated $ 6,818 and $ 12,000, respectively in revenues from sub license fees for the period from February 2013 to April 2013. The $ 6,818 relates to the extension fee granted to Lumut and the $ 12,000 relates to the amortization of the sale of the license to Lumut amortized from February 2013 through April 2013. -12- Any variances in revenues are derived from the amortization period allocated to each revenue source. The initial sale of the license to Lumut of $ 64,000 is amortized over a period from August 15, 2012 through December 15, 2013. The extension fee granted to Lumut totalling $ 25,000 is amortized over a period from February 1, 2014 through December 31, 2014. For the nine month period ended April 30, 2014 and 2013, our expenses totaled $ 51,595 and $ 18,504, respectively as follows: Professional fees $21,807 $ 15,364 Extension fee 20,000 - Amortization 3,396 2,833 Bad debt 3,000 - Impairment of asset 3,000 - Royalty fees 240 - Other 152 307 Total $ 51,595 $18,504 Professional fees totalled $ 21,807 consisting primarily of audit and review fees of $12,745, consulting fees for preparation of periodic reports for $ 6,135 ($ 4,000 per year end and $ 1,000 per quarter) and edgar/xbrl fees of $ 2,927. For the nine month period ended April 30, 2013, our expenses totaled $ 18,504 consisting primarily of audit and review fees of $ 7,915, consulting fees for preparation of periodic reports for $ 6,000 and xbrl fees of $1,449. The increase in audit and review fees of $ 4,830 ($ 12,745-7,915) is attributed to $ 1,702 in adjustments to correct amounts which were previously under accrued, additional charges of $ 350 for preparation of tax returns, and an accrual of $ 2,231 for the current quarter April 30, 2014 not recorded in the previous year. The remaining increase is attributed to an increase in audit fees. Our consulting fees are expected to remain at approximately $ 6,000 per year. The $ 135 increase was as a result of expense for resident agent fees. The increase in xbrl fees of $ 1,478 is as a result of an increase in required tagging of certain financial statement note disclosures. Our current contract allows for a maximum number of tags per quarter and additional tags are charged on a per tag basis. These amounts are expected to vary. We incurred bad debt expense of $ 3,000 which has been allocated based on the likelihood of collectability. We did not have to assess the likelihood of collectability in the prior year as payments were received on a timelier basis. Following an impairment charge in the fourth quarter of the year ended July 31, 2013 the net remaining cost of the license is being amortized over a shortened remaining life of six years. We have allocated $ 3,000 in impairment charges. In order to extend our license agreement with Oxford until December 31, 2014, we have incurred $ 20,000 in extension fees. We incurred $3,396 in amortization expenses on our license and the increase from $ 2,833 is as a result of an adjustment to the useful life of the license resulting in an increase in amortization expense per quarter. For the three month period ended April 30, 2014, our expenses totaled $ 18,201. Professional fees totalled $ 7,027 consisting primarily of audit and review fees of $4,462, consulting fees for preparation of periodic reports for $ 1,000 ($ 4,000 per year end and $ 1,000 per quarter) and xbrl fees of $ 1,565. We incurred $1,132 in amortization expenses on our license. In order to extend our license agreement with Oxford until December 31, 2014, we have incurred $ 10,000 in extension fees. For the three month period ended April 30, 2013, our expenses totaled $ 5,689 consisting of $ 2,000 in audit and review fees, $ 1,000 in consulting fees, $ 1,449 in xbrl fees and $ 1,000 in amortization expense. The increase in professional fees of $ 2,462 ($4,462-$2,000) was primarily as a result of an additional accrual of $ 2,231 for the April 30, 2014 not accrued in the prior year for the comparative period. Our consulting fees have remained the same and are expected not to vary significantly. The increase in xbrl fees are a result of increase in number of tags used in financial statement note disclosures. The increase in amortization expenses is a result of an impairment charge which shortened the useful life of the license from 10 to 6 years. -13- Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. Contractual Obligations As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide this information. Item 3.Quantitative and Qualitative Disclosures About Market Risk. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. Item 4.Controls and Procedures. Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed pursuant to the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules, regulations and related forms, and that such information is accumulated and communicated to our principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. As of April 30, 2014, we carried out an evaluation, under the supervision and with the participation of our principal executive officer and our principal financial officer of the effectiveness of the design and operation of our disclosure controls and procedures. Based on this evaluation, our principal executive officer and our principal financial officer concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this report. Changes in Internal Controls There have been no changes in our internal controls over financial reporting during the quarter ended April 30, 2014 that have materially affected or are reasonably likely to materially affect our internal controls. PART II — OTHER INFORMATION Item 1.Legal Proceedings. There are presently no material pending legal proceedings to which the Company, any executive officer, any owner of record beneficially of more than five percent of any class of voting securities is a party or as to which any of its property is subject, and no such proceedings are known to the Company to be threatened or contemplated against it. Item 1A.Risk Factors. As a “smaller reporting company” as defined by Item 10 of Regulation S-K, the Company is not required to provide information required by this Item. -14- Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults Upon Senior Securities. None. Item 4. Mine Safety Disclosures . N/A. Item 5.Other Information. On June 9, 2014, we filed a Form 8K - Item 4.01 Changes in Registrant’s Certifying Accountant announcing that our independent accountant, Mr. Robert Jeffrey of Jeffrey and Company, has resigned effective May 12, 2014. His resignation was as a result of notification that Jeffery and Company is no longer registered with the Public Company Accounting Oversight Board. On June 2, 2014, we appointed Michael F. Albanese as our independent accountant. Mr. Albanese is registered with the Public Company Accounting Oversight Board. -15- Item 6.Exhibits. (a)Exhibits required by Item 601 of Regulation S-K. Exhibit No. Description *3.1 Certificate of Incorporation, as filed with the Nevada Secretary of State on March 11, 2011. *3.2 By-laws. 31.1 Certification of the Company’s Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, with respect to the registrant’s Quarterly Report on Form 10-Q for the quarter ended April 30, 2014. 32.1 Certification of the Company’s Principal Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 101 Financial statements from the quarterly report on Form 10-Q of the Company for the quarter ended April 30, 2014, formatted in Extensible Business Reporting Language (XBRL): (i) the Statements of Operations, (ii) the Balance Sheets, (iii) the Statements of Cash Flows (iv) the Statement of Shareholders’ Equity and (v) the Notes to Financial Statements. *Filed as an exhibit to the Company's Registration Statement on Form 10, as filed with the SEC on September 30, 2011, and incorporated herein by this reference. -16- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. XTRALINK CORP. Dated: June 12, 2014 By: /s/ Maurice Sale Maurice Sale President and Director Principal Executive Officer Principal Financial Officer -17-
